El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante fue denunciado por infracción del artículo 12, letra A de la Ley No. 75 de 1916, sobre automóviles, por-que entre 5 y 5 y media de la tarde del 31 de julio de 1918, en el barrio de Sabana Llana de Río Piedras “manejaba el automóvil No. P. 406 por la carretera central que de Río Piedras conduce a Carolina y en el Kilómetro 4, que es un camino público de Puerto Rico, ilegal, voluntaria y malicio-samente al caminar a gran velocidad por tal sitio no to-mando las precauciones razonables para garantizar la se-guridad de la vida de Damiana Hernaiz desvió dicho auto-móvil No. P. 406 lanzándolo contra ella y ocasionándole al chocar con ella la fractura de los huesos tibia y peroné de la pierna derecha * * *
Alega el apelante como fundamento para que. le revo-quemos la sentencia que lo condenó con esa denuncia que ésta no le imputa delito alguno porque faltan en ella los he-chos esenciales para que pudiera conocer con toda claridad *882cuál es el delito que se le imputa a fin de poder preparar su defensa sin dudas ni vacilaciones.
El fiscal de este tribunal estuvo conforme con esa alega-ción y también nos pide que por ese motivo revoquemos la sentencia apelada.
La cuestión suscitada por el apelante ha sido ya resuelta por nosotros en el mismo sentido que propone, en los casos El Pueblo v Borque, 25 D. P. R. 595, y en el de El Pueblo v. Rivera, 26 D. P. R. 439, que resolvimos considerando de-nuncias idénticas a la que origina este recurso, por lo que, por los motivos expuestos en esos casos, debemos ahora re-vocar la sentencia apelada y absolver al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado del Toro.
Los Jueces Asociados Sres. Wolf y Hutchison no intervi-nieron en la resolución de este caso.